IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Edward Chaney,                        :
                       Appellant      :
                                      :
           v.                         :   No. 2736 C.D. 2015
                                      :
Fairmount Park Real Estate            :
Corporation and HCFD Real Estate      :
Corporation (Amended by Stipulation   :
and Order to "HCFD Auctioneering      :
Corporation") and Terry Crockett      :
(Dismissed by Agreement) and          :
Commonwealth of Pennsylvania          :
State Real Estate Commission, as      :
Administrator of the Real Estate      :
Recovery Fund                         :



PER CURIUM


                                   ORDER

           AND NOW, this 21st day of February, 2017, it is ordered that the
above-captioned opinion filed on December 1, 2016, shall be designated
OPINION, rather than MEMORANDUM OPINION, and it shall be reported.